Citation Nr: 1142204	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 2002) for additional right knee disability, claimed as a result of VA surgical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO in March 2009.  His case was remanded to the RO in April 2010.  At the time, the issue of a total disability rating for compensation based upon individual unemployability was also on appeal.  However, the RO has since granted that benefit and so there is no matter concerning it remaining on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case to the RO in April 2010 for the purpose of having an examiner review the Veteran's claims file and then offer an opinion as to whether the Veteran has additional disability as a result of VA surgery performed on his right knee on December 13, 2005, and if so, whether it was at least as likely as not (a probability of at least 50 percent) that any additional disability of the right knee was not the result of the Veteran's willful misconduct; was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  

However, what happened in this case was that the examiner selected did not have the claims folder in front of himself for review, consulted a Board certified orthopedic surgeon, and then wrote the medical opinion in September 2010 to the effect that the Veteran did not have additional disability as a result of the treatment in question.  Thereafter, in December 2010, the examiner received the claims folder and stated that it had been reviewed.  This did not follow the orders given by the Board in its remand.  The examiner was explicitly told to review the claims folder first and then render the opinion.  This is done so that the examiner can have a complete record upon which to give an opinion.  The September 2010 note indicates that only two documents were reviewed - the 2005 and 2008 operative reports.  

Furthermore, the reasons for the opinion furnished were not provided.  Rather, the examiner merely stated another physician had reviewed the two operative reports and concluded there was no additional disability shown.  This does not say why such a conclusion was reached. 

Accordingly, remand is required.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Also, These should be furnished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who examined the Veteran in September 2010, or schedule the Veteran for another VA examination if that examiner is not available.  Following a review of the claims folder, the examiner should offer an opinion on the following.  

(a) Does the Veteran have additional disability as a result of VA surgery performed on his right knee on December 13, 2005?

(b) If so, is it at least as likely as not (a probability of at least 50 percent) that any additional disability of the right knee was not the result of the Veteran's willful misconduct; was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran; and, that the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

